DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application is a 371 of PCT/US2018/024798 03/28/2018, which claims benefit of US Document No. 62/478,385 03/29/2017.
Status
This Office Action is in response to Applicants' Amendment and Remarks filed on May 4, 2021 in which Claims 2 and 23 are cancelled.  Claims 1 and 3-22 are pending in the instant application, which will be examined on the merits herein.
Information Disclosure Statement
The information disclosure statement (IDS) filed May 4, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

REASONS FOR ALLOWANCE
Rejections Withdrawn
Applicant's arguments, see page 1, 4th paragraph of the Remarks, filed May 4, 2021, with respect to Claims 1, 3-5, 7, 12, 13 and 22 have been fully considered and are persuasive. The rejection of Claims 1, 3-5, 7, 12, 13 and 22 on the ground of nonstatutory double patenting as being unpatentable over claims recited in copending Application Nos. 16/492,965, 16/492,966 and 16/492,967 have been withdrawn in view of the approval of the Terminal Disclaimer dated May 4, 2021.

Claims 1 and 3-22 are allowed.

The following is an examiner's statement of reasons for allowance:  The prior art of record does not disclose a regioselectively substituted cellulose ester having degrees of substitution at the C2, C3 and C6 positions with the groups recited in the instant claims.  Along with the approval of the Terminal Disclaimer over copending Application .   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVERETT WHITE whose telephone number is (571)272-0660. The examiner can normally be reached on M-F from 11 am - 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Anna Jiang, Ph.D. can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Everett White/
Examiner, Art Unit 1623

/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623